DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 16-32 of U.S. Application 16/768,725 filed on July 06, 2021 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 16 and 29 have been entered.
Claims 31 and 32 have been added.


Rejections under USC 102 and 103
“Applicant's arguments filed on July 06, 2021 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 16-32 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 16, the prior art of record taken alone or in combination fail to teach or suggest a method for carrying out a self-test of an electrical converter circuit, 

Claims 17-28 and 32 are also allowed as they depend on allowed claim 16.

Regarding claim 29, the prior art of record taken alone or in combination fail to teach or suggest a converter circuit, comprising: detect a time since the starting of the measurement cycle, and the predetermined electrical operating variable and the time constitute two monitoring variables that are monitored during the self-test; end the measurement cycle upon determining that one of the two monitoring variables satisfies an ending criterion in combination with the other limitations of the claim. 

Claims 30 and 31 are also allowed as they depend on allowed claim 29. 

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868